Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on July 29, 2022 has been fully considered and entered.

Election/Restrictions
Newly amended claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I.	Claims 1-5, 8-11, 14-16, 19 and 20, drawn to an optical glass which does not contain any Sb2O3.
II.	Claims 21-26, drawn to an optical glass having a composition comprising Sb2O3.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together, are mutually exclusive since Invention I excludes Sb2O3 while invention II requires Sb2O3, and the inventions are not obvious variants.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
Applicant’s explanation regarding the absence of any drawings is persuasive and as such, the objection is withdrawn. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US 2012/0302423 A1).
Regarding claim 1, Kinoshita discloses an optical glass having a composition including in % by mass: 30-47% of SiO2 (paragraph 0011, section [A]); 3-12% of Na2O (paragraph 0011, section [H1]; paragraph 0060); 28-43% of BaO (paragraph 0011, section [C1]; paragraph 0046); and 3-16% of ZnO (paragraph 0011, section [D1]); the compounds that are recited as including “0% or more” can be met even if the amount of each were 0 (paragraph 0011); wherein the optical glass does not contain any of Sb2O3 (paragraph 0011, section [I]); Al2O3, (paragraph 0011, section [E]); PbO (paragraph 0011, section [G]), As2O3 (paragraph 0011, section [G]) and K2O (paragraph 0060 discloses either of Na2O or K2O used for controlling viscosity; thus the optical glass may contain only Na2O and not K2O).
Regarding claim 2, Kinoshita discloses glass having a refractive index of between 1.58 and 1.66 in paragraph 0011.
Regarding claims 5 and 11, Kinoshita discloses the glass not containing any  MgO and SrO in Table 1.
Regarding claims 8 and 14, Kinoshita discloses the glass used for a light guide fiber in the abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 9, 10, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2012/0302423 A1).
Regarding claims 3, 9, 15, 16 and 19, Kinoshita discloses good color neutrality as an advantage in paragraph 0073.  Kinoshita teaches the claimed invention except for specifically stating the coloration degree to be 34 or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed coloration degree in order to provide a true color transmission of the light, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4, 10 and 20, Kinoshita discloses the vast majority of example fibers not containing any MgO, CaO or SrO in Table 1.  Kinoshita teaches the claimed invention except for specifically stating the proportion of BaO to be 91% or more.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed proportion in order to obtain a high refractive index while maintaining a desired meltability and stability, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments, see pages 8-11, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 27, 2022